Exhibit 10.1

ATTORNEY/CLIENT PRIVILEGED COMMUNICATION

Hand Delivered

September 22, 2009

Rashmi Garde

Dear Rashmi,

This letter will confirm your separation from VMware, Inc. (“VMware”) and the
terms of the agreement between you and VMware (“Agreement”) regarding your
separation.

If you choose to accept this Agreement, you are required to sign, date and
return this Agreement in accordance with, and by the date indicated in,
Paragraph 10(f) below.

If you choose not to accept this Agreement, you will still receive all
compensation earned by you through and until your last day of Active Employment
as well as a refund of your Employee Stock Purchase Plan contributions, if
applicable.

For purposes of this Agreement, and unless otherwise specified, “VMware” shall
mean VMware, Inc., and its successors and assigns, and each of their respective
parents, affiliates and subsidiaries.

For good and sufficient consideration, you and VMware agree as follows:

1. Employment Status and Termination

(a) Your Active Employment with VMware shall end on September 22, 2009.
Thereafter, you will continue in an inactive status through and until your
Termination Date. Your “Termination Date” will occur at the earliest of the
following events:

(i) September 22, 2010;

(ii) the date that you commence “New Employment” as defined below;

(iii) the date you breach any obligation under this Agreement; or

(iv) October 13, 2009 if VMware does not receive the original of this Agreement
signed by you, without alteration, by the due date set forth in Paragraph 10(d)
below.

(b) For purposes of Paragraph 1(a)(ii), “New Employment” is defined as either
full-time or part-time employment or self-employment, including performing
consulting services, for any person, firm or entity. New Employment does not
include volunteer work for a charitable organization.

(c) You are required to notify VMware’s Senior Vice President, Human Resources
in writing prior to commencing New Employment. Such notification shall include
the name and address of the new employer, a description of the new employer’s
business and the position in which you will be employed.



--------------------------------------------------------------------------------

Rashmi Garde

September 22, 2009

Page 2 of 6

 

2. Payments

(a) Pay Continuation - VMware will continue to pay you at your base biweekly
rate of $11,538.46 through and until December 31, 2009 or until your Termination
Date, whichever occurs sooner. Commencing January 1, 2010, VMware will pay you
at the biweekly rate of $17,307.69 through and until your Termination Date.
Payments will be made on VMware’s regular payroll cycle subject to any
restrictions set forth in Section 409A of the Internal Revenue Code, if
applicable. The parties hereby acknowledge that your separation from service is
an “involuntary separation” for purposes of Section 1.409-1(n) of the Treasury
Regulations.

(b) Minimum Payment - In the event that your Termination Date occurs prior to
March 22, 2010 by reason of New Employment in accordance with Paragraph
1(a)(ii), you will receive a lump sum payment of the amount that would otherwise
be payable under Paragraph 2(a) above for the period between your Termination
Date and March 22, 2010.

(c) 2009 Second Half Bonus - You will be paid a 2009 Second Half Bonus at 100%
of target in accordance with the terms and conditions of the bonus program. The
bonus payment is typically made approximately six (6) weeks following the end of
the calendar year.

(d) Taxes - All applicable deductions shall be withheld from the above payments.

3. Authorized Deductions/Reimbursement of Expenses

(a) Authorized Deductions. You hereby authorize VMware to deduct from any
payments otherwise due to you under Paragraph 2 above, any monies owed by you to
VMware, including but not limited to monies owed for undocumented and
unauthorized travel and expense reimbursement, negative vacation balances, loan
repayments, overpayments under any applicable compensation plan, and any balance
on your Corporate American Express account existing after the date of this
Agreement.

(b) Reimbursement of Expenses. You will be reimbursed for authorized business
expenses incurred through your last day of Active Employment in accordance with
VMware’s travel and expense policies. You agree to provide VMware, within 30
days of your last day of Active Employment, all travel and expense related
documentation yet to be submitted by you for which you have received or are
seeking payment. Reimbursements payable to you under this Paragraph 3(b) of this
Agreement shall be paid to you promptly and in no event later than sixty
(60) days from receipt of all supporting documentation.

4. Benefits

(a) Benefit Coverage. Your coverage under the group Legal Plan will terminate
effective September 30, 2009. You medical flexible spending plan will continue
in accordance with the terms of the plan.

(b) 401(k) Savings Plan. If you are currently a participant, your contributions
shall cease at the end of the payroll period in which your last day of Active
Employment occurs.

(c) Equity.

(i) VMware Equity - Stock options and restricted stock units granted by VMware
shall continue to be eligible to vest through and until your Termination Date.
Vested stock options granted by VMware may be exercisable for up to ninety
(90) days following your Termination Date subject to the terms of the VMware
2007 Equity and Incentive Plan and grant agreements.

(ii) EMC equity - vested stock options granted by EMC may be exercisable for up
to three (3) months following your Termination Date subject to the terms of the
EMC 2003 Amended and Restated Stock Plan and grant agreements.

(iii) In the event that you engage in any “Detrimental Activity” as defined in
the 2007 VMware Equity and Incentive Plan (“Plan”), you will be subject to
VMware’s right of cancellation and rescission under Section 7(d) of the Plan
(“Cancellation and Rescission of Awards”) with respect to those grants and
awards that are subject to Section 7(d) of the Plan.



--------------------------------------------------------------------------------

Rashmi Garde

September 22, 2009

Page 3 of 6

 

(iv) You will be subject to the VMware Securities Trading Policy, as amended
from time to time, which policy is incorporated into and made a part of this
Agreement by reference. Following your last day of Active Employment, you will
be subject to the applicable trading black out period commencing at midnight on
the day preceding the last three weeks of Q3 2009 and ending one full business
day after the release of preliminary or final quarterly results for Q3 2009.

(d) Other Benefits. Unless specifically provided in this Agreement, your
eligibility to participate in VMware’s employee benefit plans and programs
ceases effective on your last day of Active Employment. You should contact
VMware’s Benefits department for information regarding any conversion and/or
portability options in connection with your VMware insurance coverages.

5. Employee Agreement

You agree that the VMware Employment, Confidential Information and Invention
Assignment Agreement (“Employee Agreement”) which you executed as a condition of
your employment with VMware shall continue in full force and effect and is
hereby ratified, confirmed in all respects, incorporated into and made a part of
this Agreement.

6. Return of Company Materials

On your last day of Active Employment, you shall return to VMWare any and all
VMware property including but not limited to “Company Documents” as set forth in
the Employee Agreement, computer equipment, corporate credit cards, office and
building keys, and identification badge.

7. Release of Claims

(a) In consideration of the pay and benefits which you will receive pursuant to
this Agreement, you hereby release, waive and discharge VMware from any and all
claims, demands, causes of action, legal disputes, liabilities or damages of any
nature whatsoever, both in law and equity, which you have had, now have, or may
have in the future, against VMware whether or not either known to you now or
discovered by you hereafter (collectively referred to as “Claims”).

(b) This general release of Claims includes, without limitation, all Claims
relating to your employment and termination of employment with VMware, the
compensation and benefits provided to you by Vmware, all contract and tort
Claims, all Claims for reinstatement, severance pay, attorney’s fees or costs,
all Claims for retaliation of any kind, any dispute or controversy subject to
arbitration under the Employee Agreement, all Claims under Title VII of the
Civil Rights Act, the Americans With Disabilities Act (“ADA”), the federal Age
Discrimination in Employment Act (“ADEA”), the Older Workers’ Benefit Protection
Act (“OWBPA”), and Claims under all other local, state or federal
non-discrimination, civil rights, employment and equal rights laws, and any
other constitutional, statutory or common laws.

(c) Notwithstanding anything to the contrary contained herein, this release does
not include and will not preclude (i) claims under the Employee Retirement
Income Security Act (29 U.S.C. §1001 et seq.) for vested benefits under the
VMware 401(k) plan or other qualified retirement plan; (ii) claims for benefits
under state workers’ compensation statutes; (iii) claims under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (iv) claims, actions, or
rights arising under or to enforce the terms of this Agreement; and (v) any
claim that cannot be released under applicable law. Claims not released pursuant
to this Paragraph 7(c) shall be subject to the arbitration provision of the
Employee Agreement to the fullest extent permitted by law.

(d) You agree to accept the provisions set forth in this Agreement in full
satisfaction of all Claims, including but not limited to all claims for
compensation or benefits, which you may have against VMware. The parties agree
that this provision is intended to release VMware from any and all liability to
the fullest extent permitted by law.



--------------------------------------------------------------------------------

Rashmi Garde

September 22, 2009

Page 4 of 6

 

(e) You expressly waive and release any and all rights and benefits under
Section 1542 of the Civil Code of the State of California, which reads as
follows: “A general release does not extend to claims which the creditor
[Employee] does not know or suspect to exist in his favor at the time of
executing the release, which, if known by him, must have materially affected his
settlement with the debtor [Employer].”

(f) You agree and represent that no complaint, lawsuit or investigation has been
brought, filed or initiated by you or by any agent or representative in any
local, state or federal court or governmental agency. You hereby agree that
neither you nor any representative or agent will ever assert in any forum any
claim as to which this release of claims may lawfully be applied. You hereby
agree, to the fullest extent permitted by law, that you will not join, assist,
or participate in any lawsuit or class action brought or filed against VMware.
Nothing in this Agreement shall be construed to prevent you from lodging a
complaint or filing an administrative charge with a government agency or from
participating in any government investigation. To the extent that the law
permits you to file a Claim with any governmental or administrative agency
notwithstanding this Release of Claims, or that a Claim is pursued on your
behalf by any governmental or administrative agency, you hereby agree not to
seek or accept any damages, remedies or other relief with respect to the Claims
released in this Agreement.

(g) For purposes of this release of claims, “VMware” shall be deemed to include
VMware, Inc., its, predecessors, successors and assigns, their parents,
affiliates and subsidiaries (including any corporation controlling, controlled
by or under common control with VMware), and each of their past, present and
future directors, officers, stockholders, agents and employees, both
individually and in their official capacities.

(h) You agree to this release on behalf of yourself and your executors, heirs,
administrators, assigns, representatives and anyone else claiming by, through or
under yourself.

(i) You agree that neither this Agreement nor performance of the Agreement
constitutes admission by either party of any violation of any law, statute,
regulation, common law, breach of contract, or any other wrong-doing of any
type.

8. Confidentiality/Non-Disparagement/Cooperation

(a) Except as required by law and as otherwise provide below, you agree not to
disclose the facts and circumstances leading to any Claims as defined by
Paragraph 7(a) of this Agreement, to any person, firm or entity, except to your
spouse, accountant(s), financial planner(s) and attorney(s), and to them only if
they agree to such facts and circumstances confidential.

(b) You agree not to disparage VMware, its management, products or strategy. The
obligation of non-disparagement set forth in this section includes disparagement
in any form or forum, including book, television, radio, or other public media,
creation or use of a web site or other internet feature, or statements in the
press or any trade press. You are permitted to provide truthful information in
response to a legal subpoena or other legal process.

(c) You agree to cooperate with VMware and its legal counsel in connection with
any current or future litigation, investigation or other legal matters involving
VMware about which you have knowledge or information and to make yourself
available at mutually convenient times and reasonable locations. VMware will
reimburse you for reasonable travel expenses incurred by you as a result of and
directly related to your cooperation.

(d) You further agree to execute and deliver at all times hereafter, upon the
request of VMware, such instruments of transfer, resignations or other documents
and take such other action, all as may be reasonably required by VMware to
properly effectuate the actions contemplated by this Agreement.

(e) Your obligations under this Paragraph 8 shall continue after your
Termination Date.



--------------------------------------------------------------------------------

Rashmi Garde

September 22, 2009

Page 5 of 6

 

9. Breach

In addition to VMware’s other rights and remedies, in the event that you breach
your obligations under this Agreement, and to the fullest extent permitted by
law: (a) all payment and benefit obligations of VMware under this Agreement
shall immediately cease; (b) you will be required to repay VMware all
compensation and the value of all benefits received by you under this Agreement;
and (c) you will be liable for all costs and attorneys fees incurred by VMware
in enforcing its rights under this Agreement.

10. Miscellaneous

(a) This Agreement shall be construed and enforced in accordance with the laws
of the State of California without regard to its conflict of law provisions. All
modifications and changes to this Agreement must be set forth in a separate
document signed by the parties hereto. If any term or provision of this
Agreement shall be held to be invalid or unenforceable, then the remainder of
the Agreement shall not be affected thereby, and shall be valid and enforced to
the fullest extent permitted by law. Notwithstanding the forgoing sentence, if
you obtain an order from a court or arbitration panel of competent jurisdiction
that the release of claims herein is invalid or unenforceable, you recognize and
acknowledge that VMware’s obligation to provide pay or benefit continuation
hereunder shall be invalid and unenforceable as well, and VMware will in that
event be entitled to cease performing under this Agreement. This Agreement sets
forth the entire agreement between the parties as to the subject matter hereof
and, except as specifically provided herein, supersedes all previous offers and
agreements whether verbal or in writing.

(b) By signing this Agreement, you acknowledge that you are not relying on any
representations of any representative of VMware concerning the meaning of this
Agreement. In the event of any dispute, the terms of this Agreement will be
given their fair meaning, and will not be construed strictly for or against
either you or VMware. This Agreement shall be binding upon and inure to the
benefit of each of the parties and upon their respective heirs, administrators,
representatives, executors, successors and assigns.

(c) THIS AGREEMENT INCLUDES A RELEASE BY YOU OF CERTAIN RIGHTS, AND A COMMITMENT
NOT TO SUE VMWARE. YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT. YOU AGREE THAT VMWARE ALLOWED YOU SUFFICIENT TIME TO REVIEW THIS
AGREEMENT AND TO CONSIDER THE CONSEQUENCES OF SIGNING IT. YOU AGREE THAT THE
CONSIDERATION GIVEN PURSUANT TO THIS AGREEMENT IS IN EXCESS OF ANY AMOUNTS OWED
TO YOU BY THE COMPANY UNDER ITS NORMAL POLICIES, PROCEDURES AND BENEFIT PLANS.
YOU ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT, THAT YOU UNDERSTAND ALL OF
ITS PROVISIONS, AND THAT YOU ARE ENTERING INTO IT VOLUNTARILY.

(d) You acknowledge that you have been given the opportunity, if you so desired,
to consider this Agreement for twenty-one (21) days from your receipt before
executing it. If you execute this Agreement before the twenty-one (21) day
period expires, you acknowledge that you did so voluntarily and that you had the
opportunity to consider the Agreement for the entire twenty-one (21) day period.

(e) For a period of seven (7) days following the date you sign this Agreement,
you may revoke the Agreement, and the Agreement shall not become effective or
enforceable until the revocation period has expired. If you breach any of the
conditions of the Agreement prior to the effective date of this Agreement, the
offer of this Agreement will be withdrawn and your execution of the Agreement
will not be valid.



--------------------------------------------------------------------------------

Rashmi Garde

September 22, 2009

Page 6 of 6

 

(f) If you choose to accept this Agreement, please sign and date this Agreement
in the space provided below and return it, without amendment, to Betsy Sutter,
Senior Vice President, Human Resources, VMware, Inc.,3401 Hillview Ave., Palo
Alto, CA 94304 by on or before October 13, 2009.

 

Very truly yours, VMWARE, INC. By:  

/s/ Tod Nielsen

  Tod Nielsen, Chief Operating Officer Agreed to by:

/s/ Rashmi Garde

 

October 13, 2009

Rashmi Garde   Date